Citation Nr: 1426585	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3.  Entitlement to a compensable rating for service-connected bilateral hearing loss disability.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.  

6.  Entitlement to service connection for loss of vision to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for pleural thickening and scarring, residual of pleural effusion complicating pneumonia, as due to asbestos exposure.  

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pericarditis, and, if so, whether the claim for service connection should be granted.

9.  Entitlement to service connection for pulmonary sarcoidosis.  

10.  Entitlement to service connection for tendonitis.

11.  Entitlement to service connection for liver damage/dysfunction.

12.  Entitlement to service connection for chronic renal insufficiency, including as secondary to diabetes mellitus type II, with erectile dysfunction.  

13.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound status.  

14.  Entitlement to a total disability rating based on individual unemployability do to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.

The Veteran served on active duty in the Navy from January 1968 to December 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

In April 2014, the Veteran presented testimony at a videoconference Board hearing presided over by the undersigned Acting Veteran's Law Judge. 

Claim 8 is addressed herein, whereas claims 1-7 and 9-14, as well as the claim of entitlement to service connection for pericarditis on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

In an unappealed December 1981 rating decision, the RO denied a claim of entitlement to service pericarditis; the evidence added to the record since the final rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to pericarditis, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection pericarditis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for pericarditis, alleging the disability is related to service and alternatively service-connected disability to include diabetes.  

The Veteran's claim of entitlement to service connection for pericarditis was initially denied by the RO in a December 1981 rating decision, finding no connection between any current pericarditis and service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Evidence received since December 1981 rating decision includes treatment records dated in May 2014 showing current heart disability and noting that an echocardiogram and carotid ultrasound were recommended in conjunction with treatment for diabetes and possible diabetic eye disease.  Additionally, the Veteran testified before the undersigned in April 2014 that he has been told by medical examiners that his heart disease is related to his service-connected disabilities and that he has now been diagnosed with ischemic heart disease and as such claims service connection based on herbicide presumption.  

The Board finds the aforementioned information reported and obtained since the claim was last denied in 1981 to be new and material, insofar as it directly addresses a reason the claim was originally denied (in-service incurrence).  Moreover, the evidence, which is neither cumulative nor redundant of other evidence of record, is sufficient to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, reopening of the claim for entitlement to service connection for pericarditis is warranted.  To this extent only, the appeal is granted; the merits of the claim will be further addressed upon remand.  Given this remand, no discussion of the Board's duties to notify and assist are needed at this time.


ORDER

The claim for service connection for pericarditis is reopened; to this extent only, the appeal is granted.  


REMAND

Claims 1-8

A.  Service connection claims
During his hearing, the Veteran testified in essence that he has been told by his treating physicians that his other conditions for which he seeks service connection are etiologically related to his diabetes or to herbicide exposure.  He also testified that he has undergone substantial treatment recently for his heart disease in conjunction with treatment of diabetes, kidney and other disabilities.  He also claims he has been diagnosed with ischemic heart disease, and thus seeks presumptive service connection based on herbicide exposure.  He indicated that he had been engaged in ongoing treatment at VA facilities in Birmingham for all of his disabilities.  He reported that he is scheduled to begin dialysis at that facility and that it is a hardship for him to travel that far from his home in Fort Payne.  Records from Birmingham date through early May 2014 but it is unclear whether there are additional relevant treatment records that have not been associated with the claims folder.  The records that have been obtained do show a diabetic eye examination for treatment purposes in May 2014, and a resulting referral for additional testing.  He has also been treated on an ongoing basis at the University of Alabama medical facility and updated treatment records for that facility have not been obtained.  Accordingly, prior to Board review of his claim, the Board finds that these additional identified records should be associated with the claims folder.  

Additionally, in view of the considerable relevant information that has been associated with the claims folders since examinations to determine the etiology of these disabilities have been obtained, the Board finds that the examination reports previously obtained do not contain adequate opinions as to etiology.  Thus, the Board finds that examinations should be conducted, and opinions should be obtained that take into account all of that relevant information.  

B.  Increased Rating Claims
As to his claims for increased ratings for diabetes, hearing loss disability and PTSD, the Board notes that the Veteran testified in April 2014 that these disabilities were more severe than was indicated by the current ratings.  He indicated that he receives VA treatment and cannot get out and about due to combined effects of these disabilities.  He indicated that his PTSD and hearing are worse than they were on the most recent examinations and that stated that his diabetes now requires regulation of activities.  Under the circumstances, the Board finds that updated examinations noting current manifestations of these disabilities are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).



Claims 9-14

In April 2013, the RO denied claims 9-14.  A VA form 9, signed and received at the Board in July 2013, the Veteran disagreed with the April 2013 rating decision as to these issues.  The Board finds this document to be a notice of disagreement with those claims.  Where, as here, a timely notice of disagreement is filed, the appellate process has commenced, and the Veteran is entitled to a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the VA medical facilities in the Birmingham area. 

2.  After securing the proper releases from the Veteran, request records from the University of Alabama at Birmingham medical facility.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

3.  The AOJ should then conduct any additional development deemed necessary as to the claims of service connection, to include pericarditis, now that the claim has been reopened, including issuance of a 38 C.F.R. § 3.159(b) notification letter.    

4.  Then, afford the Veteran a VA examination by a psychologist or psychiatrist to determine the current manifestations of his PTSD.  The examiner must review the entire claims file (including Virtual VA and VBMS), describe all subjective symptoms and objective findings, and assign a Global Assessment of Functioning score that is accompanied by a description of the effect of PTSD on the Veteran's social and occupational functioning.  The examiner is specifically requested to provide an opinion as to whether PTSD, in combination with the Veteran's other service-connected disabilities, precludes him from securing and following a substantially gainful occupation.  All opinions must be supported by a detailed rationale in at typewritten report.

5.  The Veteran must also be afforded a VA audiological examination to determine the current manifestations of his bilateral hearing loss disability, that have been present during the period of the claim.  The examination must encompass pure tone threshold and Maryland CNC testing, as well as an analysis of the functional effects of hearing loss in social and occupational settings.  The examiner must review the entire claims file (including Virtual VA and VBMS), and all opinions must be supported by a detailed rationale in a typewritten report.

6.  The Veteran must then be afforded a VA medical examination, conducted an examiner with appropriate expertise who has reviewed the claims file (including any relevant records on Virtual VA and VBMS), to determine the symptoms and severity of the service-connected type II diabetes mellitus and the etiology of current peripheral neuropathy of the upper extremities, hypertension, and vision loss, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II; and pleural thickening and scarring to include as due to asbestosis.  Any indicated tests and studies should be performed.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and be reviewed by the examiner in conjunction with the examination.  

For type II diabetes mellitus, the examiner must address the medications taken for this disability, the frequency and nature of current treatment, the effect of the disabilities on activities (e.g., regulation of activities, notably avoidance of strenuous occupational and recreational activities), and all current complications of the disability.  The examiner must address the effect of this disability on employability.  

For each nonservice-connected disorder present during the period of the claim, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's military service or to a service-connected disability.  It should be stated whether peripheral neuropathy of the upper extremities, hypertension, and vision loss are at least as likely as not due to presumed herbicide exposure or as secondary to service-connected diabetes mellitus, type II.  Whether there is pleural thickening and scarring or other pulmonary disability due to asbestosis, or another incident of service, should be addressed.  A complete rationale must be provided for all opinions expressed.  

7.  Then, after ensuring that all necessary development has been accomplished, the claims must be readjudicated.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

8.  The AOJ shall also issue a Statement of the Case with regard to issues 9-14.  If, and only if, the Veteran completes his appeal by filing a timely Substantive Appeal on this issue should the claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


